NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply and Terminal Disclaimers filed 4/29/2022. 
The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,717,938 and US 10,260,009 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Previous rejections of the claims under Double Patenting are withdrawn in view of the Terminal Disclaimer filed 4/29/2022. 
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a process for hydroprocessing as claimed in claim 1. 
The closest art of record, Petri (US 2012/0074038), teaches a process for hydroprocessing a hydrocarbon feed in a continuous liquid phase reactor in the presence of diluent and hydrogen, wherein a portion of the hydrogen is dissolved in the liquid feed (0014-0016; 0020-0021). Petri teaches wherein the amount of hydrogen may be up to about 100 percent of saturation to about 1,000 percent of the saturated liquid phase (0024) and with a mass flux of more than 29,300 kg/hm2 (6,000 lb/hft2) to 50,000 kg/hm2 (about 10,000 lb/h ft2). Petri fails to teach wherein the feed contacts the catalyst bed while the liquid feed composition flows through a volume of nearly stagnant gas within the reactor while maintaining the desired liquid flux. Petri instead teaches wherein the gas is present in slugs or bubbles which are not under nearly stagnant conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI M DOYLE/Examiner, Art Unit 1771                                      

/Randy Boyer/
Primary Examiner, Art Unit 1771